DETAILED ACTION
	This is the final office action for application 16/787,287, filed 2/11/2020, which claims priority to Japanese application JP2019-071066, filed 4/3/2019.
	Claims 1-21 are pending in the application; Claims 1-17 and 21 are considered herein.
	The prior art rejections are withdrawn in light of the claim amendments. New grounds of rejection are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a grounds of rejection.
	Yamaka, et al. (U.S. Patent 3,773,564)
	Noda (U.S. Patent Application Publication 2013/0105693 A1)
	Ozyilmaz, et al. (U.S. Patent Application Publication 2016/0305824 A1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,707,396 in view of Valouch, et al. (U.S. Patent Application Publication 2018/0017679 A1).
Claims 1-23 of U.S. Patent No. 10,707,396 do not teach that the device comprises a first layer-shaped portion that comprises graphene.  
To solve the same problem of providing an electrode that contacts a wurtzite material (i.e. AlN) (Valouch, Fig. 2A, paragraphs [0055], [0069], [0325], [0327], [0562]) in an electronic device, Valouch teaches that graphene may be suitably used to form an electrode (paragraphs [0325] and [0562]) directly contacting a wurtzite material (AlN).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed all of the electrode layers of Claims 1-23 of U.S. Patent No. 10,707,396 from graphene, because Valouch teaches that graphene are all suitable materials for forming electrodes (paragraphs [0325] and [0562]) contacting a wurtzite material (AlN).
	This modification teaches the limitations of Claims 1-17, wherein the first layer-shaped portion comprises graphene. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1).
In reference to Claim 13,  Kawana teaches a power generation element (Figs. 8 and 9A, paragraphs [0048]-[0052]).
The power generation element comprises a first conductive layer 11, a second conductive layer 15, and a first member 12/13/14 provided between the first conductive layer 11 and the second conductive layer 15 (Fig. 9A, paragraphs [0048]-[0049]).
The first member 12/13/14 includes a first crystal region, corresponding to the indicated portion of layer 12 in the inset below, a first layer region 13/14, and a first intermediate region, corresponding to the indicated portion of layer 12 in the inset below (paragraphs [0029]-[0030]).
The inset of Fig. 9A below teaches that the first crystal region is between the first layer region 13/14 and the first conductive layer 11.
The inset of Fig. 9A below teaches that an orientation from negative to positive of a polarization of the first crystal region 12 extends in a first orientation, the first orientation being from the first conductive layer 11 toward the second conductive layer 15.
The inset of Fig. 9A below teaches that the first intermediate region is provided between the first layer region 13 and the first crystal region.
Kawana teaches that layer 12 is LiNbO3, BaTiO3, or BaSrTiO3 (paragraph [0029]).
This disclosure teaches the limitations of Claim 13, wherein the first intermediate region (which corresponds to the indicated portion of layer 12 below) includes Li, Sr, or Ba.
Fig. 9A teaches that the device comprises a second member 18 provided between the first member 12/13 and the second conductive layer 15 and separated from the first member 12/13.  

    PNG
    media_image1.png
    529
    1075
    media_image1.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (U.S. Patent Application Publication 2014/0217852 A1).
In reference to Claim 13, Kim teaches a power generation element (Fig. 3a, paragraphs [0075]-[0080]). 
The power generation element of Kim comprises a first conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a second conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a first member (corresponding to the indicated items 3 and 4 in the inset below) provided between the first conductive layer and the second conductive layer.
The first member 3/4 includes a first crystal region (corresponding to the indicated portion of layer 3 in the inset below), a first layer region 4, and a first intermediate region (corresponding to the indicated portion of layer 3 in the inset below).
The inset of Fig. 3a below teaches that the first crystal region is between the first layer region 4 and the first conductive layer 4.
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 13, of “an orientation from negative to positive of a polarization of the first crystal extending in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.”
The inset of Fig. 3a below teaches that the first intermediate region is provided between the first layer region 4 and the first crystal region.
Kim further teaches that the device layers 3 of his invention are BaTiO3 (paragraph [0125]).
Therefore, because the “first intermediate region” is a portion of layer 3, this disclosure teaches the limitations of Claim 13, wherein the first intermediate region includes Ba.
Fig. 3a teaches that the device of his invention comprises a second member 3/4 provided between the first member 3/4 and the second conductive layer 4 and separated from the first member, as shown in the inset below.



    PNG
    media_image2.png
    399
    1058
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 14  are rejected under 35 U.S.C. 103 as being unpatentable over Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1), in view of Asanuma, et al. (U.S. Patent Application Publication 2016/0285391 A1). 
In reference to Claim 1, Kawana teaches a power generation element (Figs. 8 and 9A, paragraphs [0048]-[0052]).
The power generation element comprises a first conductive layer 11, a second conductive layer 15, and a first member 12/13 provided between the first conductive layer 11 and the second conductive layer 15 (Fig. 9A, paragraphs [0048]-[0049]).
The first member 12/13/14 includes a first crystal region 12 and a first layer region 13/14 (paragraphs [0029]-[0030]).
Fig. 9A teaches that the first crystal region 12 is between the first layer region 13/14 and the first conductive layer 11.
The inset of Fig. 9A below teaches that an orientation from negative to positive of a polarization of the first crystal region 12 extends in a first orientation, the first orientation being from the first conductive layer 11 toward the second conductive layer 15.
Fig. 9A teaches that the first layer region 13/14 includes a first layer-shaped portion 13 spreading along a first surface (i.e. the surface between layers 13 and 14), the first surface crossing (i.e. perpendicular to) the first orientation, as shown in the inset below.
Fig. 9A teaches that the device comprises a second member 18 provided between the first member 12/13 and the second conductive layer 15 and separated from the first member 12/13.  

    PNG
    media_image3.png
    529
    951
    media_image3.png
    Greyscale

Kawana does not teach that the first layer-shaped portion 13 includes at least one selected from the group consisting of graphene and a transition metal dichalcogenide. 
However, he teaches that suitable materials for the first layer shaped portion 13 includes gold (Au) or conductive oxides (paragraph [0030]).
He further teaches that the first crystal region includes Pb(Zt,Ti)O3 (paragraph [0029]). 
	To solve the same problem of providing a power generating element that includes an electrode contacting Pb(Zt,Ti)O3, Asanuma teaches that gold, oxides, and graphene are all suitable materials for forming electrodes (paragraph [0082]) contacting polarized Pb(Zt,Ti)O3 (which is described as the electret material in the devices of Asanuma in paragraph [0045]) in such a device (details shown in Fig. 11). 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the electrode first layer shaped portion 13 from graphene, instead of gold or oxides, because Asanuma teaches that gold, oxides, and graphene are all suitable materials for forming electrodes (paragraph [0082]) contacting polarized Pb(Zt,Ti)O3.
	Forming the electrode first layer shaped portion 13 from graphene teaches the limitations of Claim 1, wherein the first layer-shaped portion 13 includes graphene.
In reference to  Claim 2, the inset of Fig. 9A above teaches that the first layer region 13/14 includes a plurality of the first layer-shaped portions (corresponding to items 13 and 14), and one of the plurality of first layer-shaped portions 13 is between the first crystal region 12 and an other one of the plurality of first layer-shaped portions 14.  
	In reference to Claim 3, wherein the first member further includes a first intermediate region (corresponding to the portion of layer 14 indicated in the inset below) provided between the one of the plurality of first layer-shaped portions (corresponding to the other portion of layer 14 indicated in the inset below) and the other one of the plurality of first layer- shaped portions 13.

    PNG
    media_image4.png
    529
    1073
    media_image4.png
    Greyscale

	Kawana does not teach that the first intermediate region necessarily includes at least one selected from the group consisting of Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, and Ra.  
	However, he teaches that layer 14 may include Li (LiTaO3, LiNbO3) or Ba (BaTiO3, BaSrTiO3).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 14 from any of LiTaO3, LiNbO3, BaTiO3, or BaSrTiO3, because Kawana teaches that these are all materials suitable for use as layer 14.
	Forming layer 14 from LiTaO3, LiNbO3, BaTiO3, or BaSrTiO3 teaches the limitations of Claim 3, wherein the intermediate region includes Li or Ba.
	It is noted that Claim 3 does not require that the intermediate region and/or the first layer shaped portions are different materials.	
	In reference to Claim 4, the inset of Fig. 9A below teaches that the first member further includes a first intermediate region (corresponding to the portion of layer 14 below) provided between the first layer region (corresponding to the portion of layer 14 indicated in the inset below) and the first crystal region 12.

    PNG
    media_image5.png
    529
    1073
    media_image5.png
    Greyscale

Kawana does not teach that the first intermediate region necessarily includes at least one selected from the group consisting of Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, and Ra.  
	However, he teaches that layer 14 may include Li (LiTaO3, LiNbO3) or Ba (BaTiO3, BaSrTiO3) (paragraph [0029]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 14 from any of LiTaO3, LiNbO3, BaTiO3, or BaSrTiO3, because Kawana teaches that these are all materials suitable for use as layer 14.
	Forming layer 14 from LiTaO3, LiNbO3, BaTiO3, or BaSrTiO3 teaches the limitations of Claim 4, wherein the intermediate region includes Li or Ba.
	It is noted that Claim 4 does not require that the intermediate region and/or the first layer shaped portions are different materials.	
In reference to Claim 6, it is the Examiner’s position that, because the first crystal region in the device of modified Kawana comprises a material of the instant invention (i.e. Pb(Zr, Ti)O3), and because the polarization of the “first crystal region” of modified Kawana is in the direction required by Claim 1, the “first crystal region” of modified Kawana has the crystal structure require by Claim 6. 
In reference to Claim 8, Kawana teaches that the first crystal region 12 includes Pb(Zt,Ti)O3 (paragraph [0029]), which corresponds to Pb(Zrx, Ti1-x)O3
In reference to Claim 14, Fig. 9A teaches that Fig. 9A teaches that the first layer region 13/14 includes a first layer-shaped portion 13 spreading along a first surface (i.e. the surface between layers 13 and 14), the first surface crossing (i.e. perpendicular to) the first orientation, as shown in the inset of Fig. 9A under the rejection of Claim 13 above.
Kawana does not teach that the first layer-shaped portion 13 includes at least one selected from the group consisting of graphene and a transition metal dichalcogenide. 
However, he teaches that suitable materials for the first layer shaped portion 13 includes gold (Au) or conductive oxides (paragraph [0030]).
He further teaches that the first crystal region includes Pb(Zt,Ti)O3 (paragraph [0029]). 
	To solve the same problem of providing a power generating element that includes an electrode contacting Pb(Zt,Ti)O3, Asanuma teaches that gold, oxides, and graphene are all suitable materials for forming electrodes (paragraph [0082]) contacting polarized Pb(Zt,Ti)O3 (which is described as the electret material in the devices of Asanuma in paragraph [0045]) in such a device (details shown in Fig. 11). 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the electrode first layer shaped portion 13 from graphene, instead of gold or oxides, because Asanuma teaches that gold, oxides, and graphene are all suitable materials for forming electrodes (paragraph [0082]) contacting polarized Pb(Zt,Ti)O3.
	Forming the electrode first layer shaped portion 13 from graphene teaches the limitations of Claim 14, wherein the first layer-shaped portion 13 includes graphene.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1), in view of Asanuma, et al. (U.S. Patent Application Publication 2016/0285391 A1), and further in view of Mueller, et al. (U.S. Patent Application Publication 2010/0028969 A1). 
In reference to Claim 5, modified Kawana teaches that the first layer shaped portion 13 includes graphene, as described in the rejection of Claim 1 above.
Modified Kawana does not teach that the first intermediate region (which corresponds to the indicated portion of layer 14 in the inset above) includes Cs.
However, he teaches that some of several materials suitable for the first intermediate region include Pb (Zr, Ti)O3, LiNbO3, BaTiO3, BaSrTiO3, PbTiO3 (paragraph [0029]).
To solve the same problem of providing a pyroelectric device, Mueller teaches that Pb(Zr, Ti)O3, BaTiO3, LiNbO3, BaSrTiO3, PbTiO3, and CsNbO3 are all pyroelectric materials suitable for inclusion into a pyroelectric device (Mueller, Claim 7).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 14 from CsNbO3, because Mueller teaches that this is a pyroelectric material suitable for inclusion in a pyroelectric device.
Further, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using CsNbO3 as layer 14 in the device of modified Kawana, because (1) Kawana and Mueller both identify niobates and titanates as pyroelectric materials suitable for use in their respective inventions, and (2) Kawana and Mueller both identify Pb(Zr, Ti)O3, BaTiO3, LiNbO3, BaSrTiO3, PbTiO3 as specific examples of suitable pyroelectric materials useful in their respective inventions.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1), in view of Asanuma, et al. (U.S. Patent Application Publication 2016/0285391 A1), and further in view of Akiyama, et al. (U.S. Patent Application Publication 2007/0057285 A1). 
In reference to Claim 7, modified Kawana does not teach that the first crystal region has a wurtzite structure.  
However, he teaches that the first crystal region is a pyroelectric material (paragraph [0049]), and that one of several materials suitable for use as the first crystal region of his invention is LiNbO3 (paragraph [0029]).
To solve the same problem of providing pyroelectric materials, Akiyama teaches that both wurtzite and  LiNbO3 are materials suitable for use as a pyroelectric material (paragraph [0016]). Akiyama further teaches that AlN is a preferable pyroelectric wurtzite material (paragraph [0035]) for such a purpose. Additionally, he describes that the film-forming method of his invention provides the benefit of improving the polarizability of the crystal grains, which results in a film with improved piezoelectric property (paragraph [0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the AlN wurtzite material as the pyroelectric material in the device of modified Kawana, based on Akiyama’s disclosure of the improved properties of this material.
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana teaches the limitations of Claim 7, wherein the first crystal region has a wurtzite structure.
In reference to Claim 21, modified Kawana does not teach that the first crystal region has a wurtzite structure.  
However, he teaches that the first crystal region is a pyroelectric material (paragraph [0049]), and that one of several materials suitable for use as the first crystal region of his invention is LiNbO3 (paragraph [0029]).
To solve the same problem of providing pyroelectric materials, Akiyama teaches that both wurtzite and  LiNbO3 are materials suitable for use as a pyroelectric material (paragraph [0016]). Akiyama further teaches that AlN is a preferable pyroelectric wurtzite material (paragraph [0035]) for such a purpose. Additionally, he describes that the film-forming method of his invention provides the benefit of improving the polarizability of the crystal grains, which results in a film with improved piezoelectric property (paragraph [0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used the AlN wurtzite material as the pyroelectric material in the device of modified Kawana, based on Akiyama’s disclosure of the improved properties of this material.
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana teaches the limitations of Claim 21, wherein the first crystal region has a wurtzite structure.
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana teaches the limitations of Claim 21, wherein the first crystal region includes a nitride semiconductor (i.e. AlN).
The embodiment of modified Kawana as applied to Claim 1 above does not teach the polarization structure of Claim 21.
However, Kawana teaches that the device of his invention may be structured to have the polarities shown in 9A or 9B. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have structured the polarities of the layers in the manner shown in Fig. 9B, instead of Fig. 9B, with all other modifications as described in the rejections of Claims 1 and 21.
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana, and structuring the layer polarity in the manner shown in Fig. 9B of Kawana, teaches the limitations of Claim 21, wherein a surface of the first crystal region opposing the first layer region is substantially the -c plane (000-1 plane) (shown as the negative face of the polarized first crystal region in Fig. 9B of Kawana).
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana, and structuring the layer polarity in the manner shown in Fig. 9B of Kawana, teaches the limitations of Claim 21, wherein a surface of the first crystal region opposing the first conductive layer is substantially the +c plane (0001 plane) (shown as the positive face of the polarized first crystal region in Fig. 9B of Kawana).
Using the AlN wurtzite material as the pyroelectric material in the device of modified Kawana, and structuring the layer polarity in the manner shown in Fig. 9B of Kawana, teaches the limitations of Claim 21, wherein a 000-1 direction of the first crystal region extends in the first orientation (i.e. between the electrodes 11 and 15).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1), in view of Asanuma, et al. (U.S. Patent Application Publication 2016/0285391 A1), and further in view of Yoshizaki, et al. (U.S. Patent Application Publication 2012/0161002 A1). 
In reference to Claim 15, modified Kawana does not teach the power generation module of Claim 15. Instead, Fig. 8 of Kawana teaches that the device of his invention comprises a single pyroelectric element.
To solve the same problem of providing a pyroelectric device comprising PZT (paragraph [0060]), as in modified Kawana, Yoshizaki teaches a pyroelectric device comprising a plurality of PZT elements connected in series (Figs. 6A-B, paragraphs [0126]-[0134]).
Fig. 5 of Yoshizaki teaches that the output of a plurality of PZT-based pyroelectric devices connected in series is greater than the output of a single PZT-based pyroelectric device.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed a module comprising a plurality (i.e. four) of the devices modified Kawana connected in series, as in Yoshizaki, based on Yoshizaki’s disclosure that connecting PZT-based pyroelectric devices in series results in improved output.
Connecting four of the devices modified Kawana in series, as in Yoshizaki, teaches the limitations of Claim 15, of a power generation module comprising a plurality of the power generation elements according to claim 1 (wherein a “power generation module” corresponds to two of the four series connected elements.  
Connecting four of the devices modified Kawana in series, as in Yoshizaki, teaches the limitations of Claim 16, of a power generation device, comprising a plurality of the power generation modules according to claim 15 (wherein the device comprises two power generation modules, each of which comprises two power generation elements).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawana, et al. (U.S. Patent Application Publication 2013/0099121 A1), in view of Asanuma, et al. (U.S. Patent Application Publication 2016/0285391 A1), and Yoshizaki, et al. (U.S. Patent Application Publication 2012/0161002 A1), and further in view of Brunson (U.S. Patent 4,188,571).
In reference to Claim 17, modified Kawana does not teach that the device of his invention comprises the drive device of Claim 17.
To solve the same problem of providing a device that generates electrical energy from heat, Brunson teaches a device that generates electrical energy from heat, comprising a drive device, which causes the power generation device to follow a movement of the sun (Fig.  1, column 3, line 59, through column 4, line 3).
	Brunson teaches that the tracking component of his invention provides the benefit of keeping the sun focused on the cathode of the thermionic device throughout the day (column 3, lines 65-69).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Kawana to comprise the tracking system of Brunson, to achieve the benefit of keeping the sun focused on the device throughout the day.
	This modification teaches the limitations of Claim 17, wherein the device comprises a drive device, the drive device causing the power generation device to follow a movement of the sun.

Claims 1-2, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2014/0217852 A1), in view of Valouch, et al. (U.S. Patent Application Publication 2018/0017679 A1).
In reference to Claim 1, Kim teaches a power generation element (Fig. 3a, paragraphs [0075]-[0080]).
The power generation element of Kim comprises a first conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a second conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a first member (corresponding to the indicated items 3 and 4 in the inset below) provided between the first conductive layer and the second conductive layer.
The first member 3/4 includes a first crystal region 3 and a first layer region 4.
The inset of Fig. 3a below teaches that the first crystal region 3 is between the first layer region 4 and the first conductive layer 4.
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 1, of “an orientation from negative to positive of a polarization of the first crystal extending in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.”
Fig. 3a teaches that the first layer region including a first layer-shaped portion 4 spreading along a first surface, the first surface crossing (i.e. perpendicular to) the first orientation. 
Fig. 3a teaches that the device of his invention comprises a second member 3/4 provided between the first member 3/4 and the second conductive layer 4 and separated from the first member, as shown in the inset below.
Kim does not teach that the first layer-shaped portion 4 includes graphene or a transition metal dichalcogenide. Instead, he teaches that the electrodes 4 of his invention are not limited to a specific composition, but may be silver (paragraph [0085]).
Kim further teaches that the device layers 3 of his invention are AlN (paragraph [0125]).
To solve the same problem of providing an electrode that contacts AlN (Valouch, Fig. 2A, paragraphs [0055], [0069], [0325], [0327], [0562]), Valouch teaches that silver and graphene may be suitably used to form an electrode (paragraphs [0325] and [0562]) directly contacting AlN (which is described as a suitable material for the active material layer 134 in paragraphs [0055] and [0327]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed all of the electrode layers 4 from graphene, instead of silver, because Valouch teaches that silver and graphene are all suitable materials for forming electrodes (paragraphs [0325] and [0562]) contacting AlN.
	Forming all of the electrode layers 4 from graphene teaches the limitations of Claim 1, wherein the first layer-shaped portion 4 includes graphene.

    PNG
    media_image6.png
    399
    1059
    media_image6.png
    Greyscale

In reference to Claim 2, it is the Examiner’s position that the layer 3 in the “first member” can be divided horizontally into multiple layers, as indicated in the inset below. 

    PNG
    media_image7.png
    398
    1085
    media_image7.png
    Greyscale

Therefore, Fig. 3a of Park teaches the limitations of Claim 2, wherein the first layer region includes a plurality of the first layer-shaped portions.
This interpretation further teaches the limitations of Claim 2, wherein one of the plurality of first layer-shaped portions (i.e. the top-most “first layer shaped portion” indicated in the inset above) is between the first crystal region 3 and an other one of the plurality of first layer-shaped portions (i.e. the indicated layer 4 corresponding to a first layer shaped portion in the inset above).
It is noted that Claim 2 does not require that the plurality of first layer shaped portions have a specific composition or thickness. 
In reference to Claim 9, the inset of Fig. 3a below teaches that the second member 3/4  includes a second crystal region 3 and a second layer region 4, the second crystal region is between the second layer region and the second conductive layer.
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 1, of “an orientation from negative to positive of a polarization of the second crystal region extends in a second orientation, the second orientation being from the second conductive layer toward the first conductive layer.”
The inset of Fig. 3a below teaches that the second layer region includes a second layer-shaped portion 4 spreading along a second surface, the second surface crossing (i.e. perpendicular to) the second orientation.
As described in the rejection of Claim 1 above, all of the items 4 in Kim are graphene.
This disclosure teaches the limitations of Claim 9, wherein the second layer-shaped portion includes graphene.  

    PNG
    media_image8.png
    405
    1038
    media_image8.png
    Greyscale

	In reference to Claim 10, it is the Examiner’s position that the layer 3 in the “first member” can be divided horizontally into multiple layers, as indicated in the inset below. 
This interpretation teaches the limitations of Claim 10, wherein the second layer region includes a plurality of the second layer-shaped portions, and one of the plurality of second layer-shaped portions (i.e. the lower-most indicated “second layer shaped portion”) is between the second crystal region and an other one of the plurality of second layer-shaped portions (i.e. the layer 4 that is indicated as the “second layer shaped portion”).  

    PNG
    media_image9.png
    407
    1110
    media_image9.png
    Greyscale

It is noted that Claim 10 does not require that the plurality of first layer shaped portions have a specific composition or thickness. 
	In reference to Claim 15, Fig. 3a of Kim teaches a power generation module, comprising a plurality of the power generation elements according to claim 1 (e.g. a pair of adjacent pairs of elements).
	In reference to Claim 16, Fig. 3a of Kim teaches a power generation device, comprising a plurality of the power generation modules of Claim 15 (i.e. a plurality of pairs of elements).

Claims 6-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2014/0217852 A1), in view of Valouch, et al. (U.S. Patent Application Publication 2018/0017679 A1), and further as evidenced by Akiyama, et al. (U.S. Patent Application Publication 2007/0057285 A1).
In reference to Claim 6, Kim teaches that the first crystal region is AlN (paragraph [0125]).
Evidentiary reference Akiyama teaches that AlN has a wurtzite structure (paragraph [0035]).
Therefore, it is the Examiner’s position that, because the first crystal region in the device of modified Kim comprises a material of the instant invention (i.e. a wurtzite AlN), and because the polarization of the “first crystal region” of modified Kim is in the direction required by Claim 1, the “first crystal region” of modified Kawana has the crystal structure require by Claim 6. 
In reference to Claim 7, Kim teaches that the first crystal region is AlN (paragraph [0125]).
Evidentiary reference Akiyama teaches that AlN has a wurtzite structure (paragraph [0035]).
Therefore, modified Kim teaches that the first crystal region has a wurtzite structure.
In reference to Claim 21, Kim teaches that the first crystal region is AlN (paragraph [0125]).
Evidentiary reference Akiyama teaches that AlN has a wurtzite structure (paragraph [0035]).
This disclosure teaches the limitations of Claim 21, wherein the first crystal region 3 has a wurtzite structure.
Kim teaches that the first crystal region 3 includes a nitride semiconductor (i.e. AlN, paragraph [0125]).
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 21, wherein a surface of the first crystal region 3 opposing (i.e. parallel to) the first layer region 4 is substantially the -c plane (000-1 plane), a surface of the first crystal region opposing (i.e. facing) the first conductive layer 4 is substantially a 000-1 direction of the first crystal region extends in the first orientation.

Claims 1-4, 6-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2014/0217852 A1), in view of Park, et al. (U.S. Patent Application Publication 2016/0225775 A1).
 In reference to Claim 1, Kim teaches a power generation element (Fig. 3a, paragraphs [0075]-[0080]).
The power generation element of Kim comprises a first conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a second conductive layer (corresponding to the electrode layer 4 indicated in the inset below), a first member (corresponding to the indicated items 3 and 4 in the inset below) provided between the first conductive layer and the second conductive layer.
The first member 3/4 includes a first crystal region 3 and a first layer region 4.
The inset of Fig. 3a below teaches that the first crystal region 3 is between the first layer region 4 and the first conductive layer 4.
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 1, of “an orientation from negative to positive of a polarization of the first crystal extending in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.”
Fig. 3a teaches that the first layer region including a first layer-shaped portion 4 spreading along a first surface, the first surface crossing (i.e. perpendicular to) the first orientation. 
Fig. 3a teaches that the device of his invention comprises a second member 3/4 provided between the first member 3/4 and the second conductive layer 4 and separated from the first member, as shown in the inset below.
Kim does not teach that the first layer-shaped portion 4 includes graphene or a transition metal dichalcogenide. Instead, he teaches that the electrodes 4 of his invention are not limited to a specific composition, but may be silver (paragraph [0085]).
Kim further teaches that the device layers 3 of his invention are BaTiO3 (paragraph [0125]).
To solve the same problem of providing an electrode that contacts BaTiO3 (Park, Fig. 1, paragraphs [0072]-[0077]), Park teaches that silver and graphene (paragraph [0077]) may be suitably used to form an electrode 104 directly contacting BaTiO3 (which is described as a suitable material for the pyroelectric material layer 106 in paragraph [0017]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed all of the electrode layers 4 from graphene, instead of silver, because Park teaches that silver and graphene are all suitable materials for forming electrodes (paragraph [0077]) contacting BaTiO3.
	Forming all of the electrode layers 4 from graphene teaches the limitations of Claim 1, wherein the first layer-shaped portion 4 includes graphene.

    PNG
    media_image6.png
    399
    1059
    media_image6.png
    Greyscale

	In reference to Claim 2, it is the Examiner’s position that the layer 3 in the “first member” can be divided horizontally into multiple layers, as indicated in the inset below. 

    PNG
    media_image7.png
    398
    1085
    media_image7.png
    Greyscale

Therefore, Fig. 3a of Park teaches the limitations of Claim 2, wherein the first layer region includes a plurality of the first layer-shaped portions.
This interpretation further teaches the limitations of Claim 2, wherein one of the plurality of first layer-shaped portions (i.e. the top-most “first layer shaped portion” indicated in the inset above) is between the first crystal region 3 and an other one of the plurality of first layer-shaped portions (i.e. the indicated layer 4 corresponding to a first layer shaped portion in the inset above).
It is noted that Claim 2 does not require that the plurality of first layer shaped portions have a specific composition or thickness. 
In reference to Claim 3, the inset of Fig. 3a in the rejection of Claim 2 above teaches that the first member further includes a  first intermediate region (corresponding to the indicated portion of layer 3 in the inset above) provided between the one of the plurality of first layer-shaped portions and the other one of the plurality of first layer- shaped portions.
Because this “first intermediate region” is part of the BaTiO3 layer, it includes Ba.
In reference to Claim 4, the inset of Fig. 3a below teaches that the first member further includes a first intermediate region provided between the first layer region and the first crystal region.

    PNG
    media_image10.png
    399
    1058
    media_image10.png
    Greyscale

Because this “first intermediate region” is part of the BaTiO3 layer, it includes Ba.
In reference to Claim 6, it is the Examiner’s position that, because the first crystal region in the device of modified Kim comprises a material of the instant invention (i.e. BaTiO3), and because the polarization of the “first crystal region” of modified Kim is in the direction required by Claim 1, the “first crystal region” of modified Kawana has the crystal structure require by Claim 6. 
In reference to Claim 8, Kim teaches that the first crystal region includes BaTiO3.
In reference to Claim 9, the inset of Fig. 3a below teaches that the second member 3/4  includes a second crystal region 3 and a second layer region 4, the second crystal region is between the second layer region and the second conductive layer.
Kim teaches that “polarization occurs so that one side that is in contact with or in the proximity of the heat source 2 is all positive electrodes …, and the other side that is distant from the heat source 2 is all negative electrodes” (paragraph [0080]).
This disclosure teaches the limitations of Claim 1, of “an orientation from negative to positive of a polarization of the second crystal region extends in a second orientation, the second orientation being from the second conductive layer toward the first conductive layer.”
The inset of Fig. 3a below teaches that the second layer region includes a second layer-shaped portion 4 spreading along a second surface, the second surface crossing (i.e. perpendicular to) the second orientation.
As described in the rejection of Claim 1 above, all of the items 4 in Kim are graphene.
This disclosure teaches the limitations of Claim 9, wherein the second layer-shaped portion includes graphene.  

    PNG
    media_image8.png
    405
    1038
    media_image8.png
    Greyscale

	In reference to Claim 10, it is the Examiner’s position that the layer 3 in the “first member” can be divided horizontally into multiple layers, as indicated in the inset below. 
This interpretation teaches the limitations of Claim 10, wherein the second layer region includes a plurality of the second layer-shaped portions, and one of the plurality of second layer-shaped portions (i.e. the lower-most indicated “second layer shaped portion”) is between the second crystal region and an other one of the plurality of second layer-shaped portions (i.e. the layer 4 that is indicated as the “second layer shaped portion”).  

    PNG
    media_image9.png
    407
    1110
    media_image9.png
    Greyscale

It is noted that Claim 10 does not require that the plurality of first layer shaped portions have a specific composition or thickness. 
In reference to Claim 11, the inset of Fig. 3a below teaches that the second member further includes a second intermediate region provided between the one of the plurality of second layer-shaped portions and the other one of the plurality of second layer-shaped portions.

    PNG
    media_image11.png
    408
    1110
    media_image11.png
    Greyscale

Because this “second intermediate region” is part of the BaTiO3 layer, it includes Ba.
In reference to Claim 12, the inset of Fig. 3a below teaches that the second member further includes a second intermediate region provided between the second layer region and the second crystal region.

    PNG
    media_image12.png
    407
    1110
    media_image12.png
    Greyscale

Because this “second intermediate region” is part of the BaTiO3 layer, it includes Ba.
	In reference to Claim 15, Fig. 3a of Kim teaches a power generation module, comprising a plurality of the power generation elements according to claim 1 (e.g. a pair of adjacent pairs of elements).
	In reference to Claim 16, Fig. 3a of Kim teaches a power generation device, comprising a plurality of the power generation modules of Claim 15 (i.e. a plurality of pairs of elements).
In reference to Claim 14, the inset of Fig. 3a of Kim in the rejection of Claim 13 above teaches that the first layer region includes a first layer shaped portion 14 spreading along a first surface, the first surface crossing (i.e. perpendicular to) the first orientation.
Kim does not teach that the first layer-shaped portion 4 includes graphene or a transition metal dichalcogenide. Instead, he teaches that the electrodes 4 of his invention are not limited to a specific composition, but may be silver (paragraph [0085]).
To solve the same problem of providing an electrode that contacts BaTiO3 (Park, Fig. 1, paragraphs [0072]-[0077]), Park teaches that silver and graphene (paragraph [0077]) may be suitably used to form an electrode 104 directly contacting BaTiO3 (which is described as a suitable material for the pyroelectric material layer 106 in paragraph [0017]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed all of the electrode layers 4 from graphene, instead of silver, because Park teaches that silver and graphene are all suitable materials for forming electrodes (paragraph [0077]) contacting BaTiO3.
	Forming all of the electrode layers 4 from graphene teaches the limitations of Claim 14, wherein the first layer-shaped portion 4 includes graphene.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections and double patenting rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721